  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                  Page 1 of 21 PageID 399



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 PIXMARX IP LLC,
                                                     Case No. 3:20-cv-1157
                        Plaintiff,
 v.                                                  PATENT CASE

 SNAP INC.,                                          JURY TRIAL DEMANDED

                         Defendant.

            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Pixmarx IP LLC (“Pixmarx” or “Plaintiff”) files this First Amended Complaint

for Patent Infringement against Snap Inc. (“Snap” or “Defendant”) for infringement of U.S.

Patent No. 9,477,689 (the “’689 patent”), U.S. Patent No. 9,792,662 (the “’662 patent”), U.S.

Patent No. 10,102,601 (the “’601 patent”), and U.S. Patent No. 10,489,873 (the “’873 patent”).

The ’689 patent, ’662 patent, ’601 patent, and ’873 patent are collectively referred to as the

“Pixmarx patents,” “asserted patents,” or “patents-in-suit”.

                                         THE PARTIES

       1.      Plaintiff is a Texas limited liability company with its principal place of business

located at 312 W 8th Street, Dallas, Texas 75208.

       2.      Snap is a Delaware corporation with its principal place of business located at

2772 Donald Douglas Loop North, Santa Monica, California 90405.

                                JURISDICTION AND VENUE

       3.      Plaintiff brings this action for patent infringement under the patent laws of the

United States, namely 35 U.S.C. §§ 271, 281, and 284-285, among others. This Court has

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).




                                                 1
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                     Page 2 of 21 PageID 400



        4.      Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process, due at least to its substantial business in this State and judicial district,

including: committing acts of infringement in this judicial district as described herein; and

regularly conducting or soliciting business, engaging in other persistent conduct, and/or deriving

substantial revenue from goods and products sold and services provided to Texas residents.

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b).

Defendant has a regular and established place of business in this judicial district. For example,

Defendant has a regular and established place of business at 3102 Oak Lawn Avenue, Dallas,

Texas 75219. In addition, Defendant has committed acts of infringement in this judicial district.

                                     THE PATENTS-IN-SUIT

        6.      The ’689 patent is entitled “Embedding Digital Content Within a Digital

Photograph During Capture of the Digital Photograph.” The ’689 patent lawfully issued on

October 25, 2016 and stems from U.S. Patent Application No. 14/251,707, which was filed on

April 14, 2014. A copy of the ’689 patent is attached hereto as Exhibit 1.

        7.      The ’662 patent is entitled “Embedding Digital Content Within a Digital

Photograph During Capture of the Digital Photograph.” The ’662 patent lawfully issued on

October 17, 2017 and stems from U.S. Patent Application No. 15/275,166, which is a

continuation of U.S. Patent Application No. 14/251,707 and was filed on September 23, 2016. A

copy of the ’662 patent is attached hereto as Exhibit 2.

        8.      The ’601 patent is entitled “Embedding Digital Content Within a Digital

Photograph During Capture of the Digital Photograph.” The ’601 patent lawfully issued on

October 16, 2018 and stems from U.S. Patent Application No. 15/705,703, which is a




                                                   2
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                    Page 3 of 21 PageID 401



continuation of U.S. Patent Application No. 15/275,166 and was filed on September 15, 2017. A

copy of the ’601 patent is attached hereto as Exhibit 3.

       9.      The ’873 patent is entitled “Embedding Digital Content Within a Digital

Photograph During Capture of the Digital Photograph.” The ’873 patent lawfully issued on

November 26, 2019 and stems from U.S. Patent Application No. 16/118,108, which is a

continuation of U.S. Patent Application No. 15/705,703 and was filed on August 30, 2018. A

copy of the ’873 patent is attached hereto as Exhibit 4.

       10.     Plaintiff is the owner of the patents-in-suit with all substantial rights to the

patents-in-suit including the exclusive right to enforce, sue, and recover damages for past and

future infringement.

       11.     The named inventors on the patents-in-suit are Barry Crutchfield and Gary Lipps.

       12.     The patents-in-suit arose from Mr. Crutchfield’s and Mr. Lipp’s development of

the Pixmarx application, an application that was first released on the Apple App Store in

November 2013.

       13.     The patents-in-suit share a specification and claim priority to U.S. Provisional

Patent Application Serial No. 61/966,161, which was filed on February 15, 2014.

       14.     The claims of the patents-in-suit are presumed valid.

       15.     The claims of the patents-in-suit are directed to patent eligible subject matter

under 35 U.S.C. § 101. The claims of the patents-in-suit are not directed to an abstract idea, and

the technologies claimed by the claims of the patents-in-suit consist of ordered combinations of

features and functions that were not, alone or in combination, well-understood, routine, or

conventional activities.




                                                  3
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                    Page 4 of 21 PageID 402



       16.     The specifications of the patents-in-suit disclose shortcomings in the prior art and

then explain, in detail, the technical way the inventions claimed in the patents-in-suit resolve or

overcome those shortcomings. See, e.g., Ex. 4 (’873 patent), 7:7-50. For example, the patents-

in-suit explain that a drawback to prior art approaches to enhancing digital photographs was that

they required application of separate processes after taking a photograph (e.g., editing a label,

border, or special effect into a photograph after the photograph is taken). See Ex. 4 (’873

patent), 2:9-16. The patents-in-suit provide the following solution to the address drawbacks

arising from prior art systems and methods for enhancing digital photographs:

         [E]mbodiments of the present invention are directed to displaying an embedded

       digital image (e.g., an electronic digital icon (e.g., watermark), picture, text, or the

       like) within an image viewing structure (e.g., eyepiece, visual display, or the like)

       of a digital imaging device prior to and during a photograph being taken using the

       digital imaging device. Accordingly, when a user of such a digital imaging

       device takes the photograph, as-viewed visual content seen within the image

       viewing structure (i.e., the embedded digital image overlaid on to-be-

       photographed visual content) is the same as what would be a corresponding

       outputted digital file of the imaging device. In this regard, the corresponding

       outputted digital file is a ‘What You See Is What You Get (WYSIWYG)’

       representation of the as-viewed visual content within the image viewing structure

       of the imaging device when the to-be-photographed visual content is captured by

       the digital imaging device.




                                                  4
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                      Page 5 of 21 PageID 403



Ex. 4 (’873 patent), 2:28-45; see also id at 4:7-25. These solutions are reflected in the

independent claims of the patents-in-suit. For example, claim 1 of the ’873 patent requires (in

part):

                   maintaining said embeddable content image in a static position in said

         image viewing structure when taking a captured image by the digital imaging

         device;

                   displaying in combination in said image viewing structure a combined

         visual image comprising:

                           said embeddable content image in said static position displayed as

                   a mask over said captured image;

                           said captured image provided from said digital imaging device in

                   real time when taken by the digital imaging device, the captured image

                   selectively positioned relative to said embeddable content image . . . .

Claim 9 of the ’601 patent requires (in part):

                   displaying in combination in said image viewing structure a combined

         visual image comprising:

                           a captured image provided from said digital imaging device in real

                   time at a location of taking a photograph;

                           an embeddable content image provided by said wireless

                   communication device, said embeddable content image displayed as a

                   mask over said captured image, said embeddable content image

                   maintained in a static position in said image viewing structure during the

                   taking of the photograph . . . .



                                                      5
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                       Page 6 of 21 PageID 404



Claim 1 of the ’662 patent requires (in part):

               in conjunction with displaying the user-selected embeddable content

       image on the image viewing structure, causing visual content captured in real-

       time by a digital imaging device of the digital imaging device at a current location

       thereof to be displayed on the image viewing structure in combination with the

       user-selected embeddable content image, wherein displaying the user-selected

       embeddable content image includes maintaining the user-selected embeddable

       content image at a static position within an area of the image viewing structure

       independent of the visual content that is within a field of view of the digital

       imaging device at the current location and wherein causing the visual content

       captured in real-time to be displayed on the image viewing structure in

       combination with the user-selected embeddable content image includes causing

       the user-selected embeddable content image to be displayed as a mask applied to

       the visual content that is being captured in real-time . . . .

And claim 1 of the ’689 patent requires (in part):

               after displaying the user-selected embeddable content image on the image

       viewing structure, causing visual content captured in real-time by the digital

       imaging device at the current location to be displayed on the image viewing

       structure in combination with the user-selected embeddable content image,

       wherein displaying the user-selected embeddable content image includes

       maintaining the user-selected embeddable content image at a static position within

       an area of the image viewing structure independent of the visual content that is

       being captured in real-time by the digital imaging device such that the user-



                                                   6
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                    Page 7 of 21 PageID 405



        selected embeddable content image remains displayed on the image viewing

        structure in the static position irrespective of the visual content being captured by

        the digital imaging device and wherein causing the visual content captured in real-

        time by the digital imaging device at the current location to be displayed on the

        image viewing structure in combination with the user-selected embeddable

        content image includes causing the user-selected embeddable content image to be

        displayed as a mask over the visual content that is being captured in real-time by

        the digital imaging device . . . .

        17.     The patents-in-suit also introduce the concept of providing embeddable content

(e.g., an electronic digital icon, picture, text, or the like) based on a digital imaging device’s

location. For example, the specification discloses that that “the embedded digital content is

advantageously selected based on an actual location of the digital imaging device at the time

when the to-be-photographed visual content is captured using the digital imaging device.” See,

e.g., Ex. 4 (’873 patent), 4:21-25. This concept, which is reflected (for example) in claim 1 of

the ’689 patent, claim 2 of the ’662 patent, claim 13 of the ’601 patent, and claim 6 of the ’873

patent, was not well-understood, routine, or conventional in the field of digital photography

when Mr. Crutchfield and Mr. Lipps filed U.S. Provisional Application Serial No. 61/966,161 or

U.S. Patent Application No. 14/251,707. That the concept was not well-understood, routine, or

conventional is evidenced by the fact that Defendant did not introduce geofilters (design overlays

that are added on top of a photograph and that are specific to a particular location) into its

Snapchat product until July 2014. See https://www.snap.com/en-US/news/post/introducing-

geofilters.




                                                   7
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                     Page 8 of 21 PageID 406



                                               COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 10,489,873

         18.     Plaintiff incorporates paragraphs 1 through 17 herein by reference.

         19.     This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

         20.     Plaintiff is the owner of the ’873 patent with all substantial rights to the ’873

patent, including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

         21.     The ’873 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

                         DIRECT INFRINGEMENT (35 U.S.C. § 271(a))

         22.     Defendant has infringed and continues to infringe one or more claims of the ’873

patent in this judicial district and elsewhere in Texas and the United States.

         23.     Defendant has infringed and continues to infringe, either by itself or via an agent,

at least claims 1-3 and 5-24 of the ’873 patent by, among other things, making, testing, and/or

using Snapchat, including (but not limited to) the lens features of Snapchat.

         24.     Attached hereto as Exhibit 5, and incorporated herein by reference, is a claim

chart detailing how Snapchat infringes the ʼ873 patent.

         25.     Defendant is liable for its infringements of the ’873 patent pursuant to 35 U.S.C.

§ 271.

               INDIRECT INFRINGEMENT (INDUCEMENT – 35 U.S.C. § 271(b))

         26.     Based on the information presently available to Plaintiff, absent discovery, and in

the alternative and in addition to direct infringement, Plaintiff contends that Defendant has



                                                    8
  Case 3:20-cv-01157-M Document 17 Filed 08/07/20                 Page 9 of 21 PageID 407



indirectly infringed and continues to indirectly infringe one or more claims of the ’873 patent by

inducing direct infringement by end users of Snapchat.

       27.     Defendant has knowledge of its infringements and those of Snapchat users based

at least on filing and receipt of this complaint. Upon information and belief, Defendant has also

known about the ’873 patent since before this complaint was filed.

       28.     Upon information and belief, Defendant first learned of one or more of the

Pixmarx patents during discussions with Pixmarx, LLC concerning the use of the mark

GEOFILTER between October 2016 and February 2017. At that time Defendant, or its

representative, was aware of www.pixmarx.com, which by October 31, 2016, advertised the

Pixmarx app as allowing users to “ADD GEOFRAMES TO YOUR PHOTOS” and identified the

’689 patent. Over time www.pixmarx.com was updated to identify the other Pixmarx patents.

       29.     Defendant also has pre-suit knowledge of the ’873 patent based on information

sent to Defendant in August 2019. On August 22, 2019, Defendant received a marketing

package describing the Pixmarx patent portfolio. The marketing package provided to Defendant

identified U.S. Patent Publication 20090026854, for which a notice of allowance had been issued

and which issued as the ’873 patent, and explained (in part):

       The PixMarx patent portfolio includes five (5) patent assets, each directed to

       providing downloadable software image geofilters to mobile phone cameras for

       use in real-time, when end-users are taking photographs with mobile phones . . . .


       Each of these patent assets relates to the increasingly widespread and valuable

       practice of providing downloadable software image geofilters that are used in

       mobile phone cameras in real-time to provide instant customization when

       consumers are snapping photographs with their mobile phones.

                                                9
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                  Page 10 of 21 PageID 408



       30.     Based on its pre-suit knowledge of the ’873 patent and/or the application that

issued as the ’873 patent, Defendant knew (or should have known) that use of Snapchat infringes

claims of the ’873 patent. Alternatively, and to the extent Defendant contends it did not have

knowledge that use of Snapchat infringed the ’873 patent, Defendant was willfully blind to the

fact. Defendant knew that use of Snapchat was likely to infringe the ’873 patent based at least

on the materials sent to Defendant in August 2019 and deliberately ignored the ’873 patent

and/or the proper scope and application of the ’873 patent’s claims to Snapchat.

       31.     Despite having knowledge (or being willfully blind to the fact) that use of

Snapchat infringes the ’873 patent, Defendant has specifically intended (and continues to

specifically intend) for persons who acquire and use Snapchat, including Defendant’s customers

and end consumers, to use Snapchat in a way that results in infringement of the ’873 patent,

including at least claims 1-3 and 5-24, and Defendant knew or should have known that its actions

have induced, and continue to induce, infringement.

       32.     Defendant instructs and encourages users to use Snapchat in a manner that

infringes the ’873 patent. For example, Defendant provides users with Snapchat, and

Defendant’s product support webpage (https://support.snapchat.com/en-US/article/face-world-

lenses) provides end users with detailed instructions on how to use the “lens” features of

Snapchat in a way that results in infringement of the ’873 patent. Defendant also advertises and

promotes use of Snapchat in a manner that results in infringement of the ’873 patent by

publishing instructional materials online (e.g., Filters and Lenses on Snapchat published by

Defendant on YouTube, available at https://www.youtube.com/watch?v=PN76vow1TUc).

       33.     Plaintiff has been damaged as a result of Defendant’s infringing conduct

described in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately



                                                10
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                    Page 11 of 21 PageID 409



compensates Plaintiff for Defendant’s infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                   COUNT II
                     INFRINGEMENT OF U.S. PATENT NO. 10,102,601

         34.    Plaintiff incorporates paragraphs 1 through 33 herein by reference.

         35.    This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

         36.    Plaintiff is the owner of the ’601 patent with all substantial rights to the ’601

patent including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

         37.    The ’601 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

                        DIRECT INFRINGEMENT (35 U.S.C. § 271(a))

         38.    Defendant has infringed and continues to infringe one or more claims of the ’601

patent in this judicial district and elsewhere in Texas and the United States.

         39.    Defendant has infringed and continues to infringe, either by itself or via an agent,

claims 1-16 of the ’601 patent by, among other things, making, testing, and/or using Snapchat,

including (but not limited to) the lens features of Snapchat.

         40.    Attached hereto as Exhibit 6, and incorporated herein by reference, is a claim

chart detailing how Snapchat infringes the ʼ601 patent.

         41.    Defendant is liable for its infringements of the ’601 patent pursuant to 35 U.S.C.

§ 271.




                                                  11
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                  Page 12 of 21 PageID 410



             INDIRECT INFRINGEMENT (INDUCEMENT – 35 U.S.C. § 271(b))

       42.     Based on the information presently available to Plaintiff, absent discovery, and in

the alternative and in addition to direct infringement, Plaintiff contends that Defendant has

indirectly infringed and continues to indirectly infringe one or more claims of the ’601 patent by

inducing direct infringement by end users of Snapchat.

       43.     Defendant has knowledge of its infringements and those of Snapchat users based

at least on filing and receipt of this complaint. Upon information and belief, Defendant has also

known about the ’601 patent since before this complaint was filed.

       44.     Upon information and belief, Defendant first learned of one or more of the

Pixmarx patents during discussions with Pixmarx, LLC concerning the use of the mark

GEOFILTER between October 2016 and February 2017. At that time Defendant, or its

representative, was aware of www.pixmarx.com, which by October 31, 2016, advertised the

Pixmarx app as allowing users to “ADD GEOFRAMES TO YOUR PHOTOS” and identified the

’689 patent. Over time www.pixmarx.com was updated to identify the other Pixmarx patents.

       45.     Defendant also has pre-suit knowledge of the ’601 patent based on information

sent to Defendant in August 2019. On August 22, 2019, Defendant received a marketing

package describing the Pixmarx patent portfolio. The marketing package provided to Defendant

identified the ’601 patent and explained (in part):

       The PixMarx patent portfolio includes five (5) patent assets, each directed to

       providing downloadable software image geofilters to mobile phone cameras for

       use in real-time, when end-users are taking photographs with mobile phones . . . .


       Each of these patent assets relates to the increasingly widespread and valuable

       practice of providing downloadable software image geofilters that are used in

                                                 12
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                 Page 13 of 21 PageID 411



       mobile phone cameras in real-time to provide instant customization when

       consumers are snapping photographs with their mobile phones.

       46.     Based on its pre-suit knowledge of the ’601 patent and/or the application that

issued as the ’601 patent, Defendant knew (or should have known) that use of Snapchat infringes

claims of the ’601 patent. Alternatively, and to the extent Defendant contends it did not have

knowledge that use of Snapchat infringed the ’601 patent, Defendant was willfully blind to the

fact. Defendant knew that use of Snapchat was likely to infringe the ’601 patent based at least

on the materials sent to Defendant in August 2019 and deliberately ignored the ’601 patent

and/or the proper scope and application of the ’601 patent’s claims to Snapchat.

       47.     Despite having knowledge (or being willfully blind to the fact) that use of

Snapchat infringes the ’601 patent, Defendant has specifically intended (and continues to

specifically intend) for persons who acquire and use Snapchat, including Defendant’s customers

and end consumers, to use Snapchat in a way that results in infringement of the ’601 patent,

including at least claims 1-16, and Defendant knew or should have known that its actions have

induced, and continue to induce, infringement.

       48.     Defendant instructs and encourages users to use Snapchat in a manner that

infringes the ’601 patent. For example, Defendant provides users with Snapchat, and

Defendant’s product support webpage (https://support.snapchat.com/en-US/article/face-world-

lenses) provides users with detailed instructions on how to use the “lens” features of Snapchat in

a way that results in infringement of the ’601 patent. Defendant also advertises and promotes

use of Snapchat in a manner that results in infringement of the ’601 patent by publishing

instructional materials online (e.g., Filters and Lenses on Snapchat published by Defendant on

YouTube, available at https://www.youtube.com/watch?v=PN76vow1TUc).



                                                 13
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                    Page 14 of 21 PageID 412



         49.    Plaintiff has been damaged as a result of Defendant’s infringing conduct

described in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Defendant’s infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                   COUNT III
                      INFRINGEMENT OF U.S. PATENT NO. 9,792,662

         50.    Plaintiff incorporates paragraphs 1 through 49 herein by reference.

         51.    This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

         52.    Plaintiff is the owner of the ’662 patent with all substantial rights to the ’662

patent including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

         53.    The ’662 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

                        DIRECT INFRINGEMENT (35 U.S.C. § 271(a))

         54.    Defendant has infringed and continues to infringe one or more claims of the ’662

patent in this judicial district and elsewhere in Texas and the United States.

         55.    Defendant has infringed and continues to infringe, either by itself or via an agent,

at least claims 1, 2, 6, 8-10, 12, 13, and 16 of the ’662 patent by, among other things, making,

testing, and/or using Snapchat, including (but not limited to) the lens features of Snapchat.

         56.    Attached hereto as Exhibit 7, and incorporated herein by reference, is a claim

chart detailing how Snapchat infringes the ʼ662 patent.

         57.    Defendant is liable for its infringements of the ’662 patent pursuant to 35 U.S.C.

§ 271.

                                                  14
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                  Page 15 of 21 PageID 413



             INDIRECT INFRINGEMENT (INDUCEMENT – 35 U.S.C. § 271(b))

       58.     Based on the information presently available to Plaintiff, absent discovery, and in

the alternative and in addition to direct infringement, Plaintiff contends that Defendant has

indirectly infringed and continues to indirectly infringe one or more claims of the ’662 patent by

inducing direct infringement by end users of Snapchat.

       59.     Defendant has knowledge of its infringements and those of Snapchat users based

at least on filing and receipt of this complaint. Upon information and belief, Defendant has also

known about the ’662 patent since before this complaint was filed.

       60.     Upon information and belief, Defendant first learned of one or more of the

Pixmarx patents during discussions with Pixmarx, LLC concerning the use of the mark

GEOFILTER between October 2016 and February 2017. At that time Defendant, or its

representative, was aware of www.pixmarx.com, which by October 31, 2016, advertised the

Pixmarx app as allowing users to “ADD GEOFRAMES TO YOUR PHOTOS” and identified the

’689 patent. Over time www.pixmarx.com was updated to identify the other Pixmarx patents.

       61.     Defendant also has pre-suit knowledge of the ’662 patent based on information

sent to Defendant in August 2019. On August 22, 2019, Defendant received a marketing

package describing the Pixmarx patent portfolio. The marketing package provided to Defendant

identified the ’662 patent and explained (in part):

       The PixMarx patent portfolio includes five (5) patent assets, each directed to

       providing downloadable software image geofilters to mobile phone cameras for

       use in real-time, when end-users are taking photographs with mobile phones . . . .


       Each of these patent assets relates to the increasingly widespread and valuable

       practice of providing downloadable software image geofilters that are used in

                                                 15
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                 Page 16 of 21 PageID 414



       mobile phone cameras in real-time to provide instant customization when

       consumers are snapping photographs with their mobile phones.

       62.     Based on its pre-suit knowledge of the ’662 patent and/or the application that

issued as the ’662 patent, Defendant knew (or should have known) that use of Snapchat infringes

claims of the ’662 patent. Alternatively, and to the extent Defendant contends it did not have

knowledge that use of Snapchat infringed the ’662 patent, Defendant was willfully blind to the

fact. Defendant knew that use of Snapchat was likely to infringe the ’662 patent based at least

on the materials sent to Defendant in August 2019 and deliberately ignored the ’662 patent

and/or the proper scope and application of the ’662 patent’s claims to Snapchat.

       63.     Despite having knowledge (or being willfully blind to the fact) that use of

Snapchat infringes the ’662 patent, Defendant has specifically intended (and continues to

specifically intend) for persons who acquire and use Snapchat, including Defendant’s customers

and end consumers, to use Snapchat in a way that results in infringement of the ’662 patent,

including at least claims 1, 2, 6, 8-10, 12, 13, and 16, and Defendant knew or should have known

that its actions have induced, and continue to induce, infringement.

       64.     Defendant instructs and encourages users to use Snapchat in a manner that

infringes the ’662 patent. For example, Defendant provides users with Snapchat, and

Defendant’s product support webpage (https://support.snapchat.com/en-US/article/face-world-

lenses) provides users with detailed instructions on how to use the “lens” features of Snapchat in

a way that results in infringement of the ’662 patent. Defendant also advertises and promotes

use of Snapchat in a manner that results in infringement of the ’662 patent by publishing

instructional materials online (e.g., Filters and Lenses on Snapchat published by Defendant on

YouTube, available at https://www.youtube.com/watch?v=PN76vow1TUc).



                                                16
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                    Page 17 of 21 PageID 415



         65.    Plaintiff has been damaged as a result of Defendant’s infringing conduct

described in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Defendant’s infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                   COUNT IV
                      INFRINGEMENT OF U.S. PATENT NO. 9,477,689

         66.    Plaintiff incorporates paragraphs 1 through 65 herein by reference.

         67.    This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

         68.    Plaintiff is the owner of the ’689 patent with all substantial rights to the ’689

patent including the exclusive right to enforce, sue, and recover damages for past and future

infringement.

         69.    The ’689 patent is valid and enforceable and was duly issued in full compliance

with Title 35 of the United States Code.

                        DIRECT INFRINGEMENT (35 U.S.C. § 271(a))

         70.    Defendant has infringed and continues to infringe one or more claims of the ’689

patent in this judicial district and elsewhere in Texas and the United States.

         71.    Defendant has infringed and continues to infringe, either by itself or via an agent,

at least claims 1, 6, 8, 10, 12, and 16 of the ’689 patent by, among other things, making, testing,

and/or using Snapchat, including (but not limited to) the lens features of Snapchat.

         72.    Attached hereto as Exhibit 8, and incorporated herein by reference, is a claim

chart detailing how Snapchat infringes the ʼ689 patent.

         73.    Defendant is liable for its infringements of the ’689 patent pursuant to 35 U.S.C.

§ 271.

                                                  17
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                  Page 18 of 21 PageID 416



             INDIRECT INFRINGEMENT (INDUCEMENT – 35 U.S.C. § 271(b))

       74.     Based on the information presently available to Plaintiff, absent discovery, and in

the alternative and in addition to direct infringement, Plaintiff contends that Defendant has, and

continues to, indirectly infringe one or more claims of the ’689 patent by inducing direct

infringement by end users of Snapchat.

       75.     Defendant has knowledge of its infringements and those of Snapchat users based

at least on filing and receipt of this complaint. Upon information and belief, Defendant has also

known about the ’662 patent since before this complaint was filed.

       76.     Upon information and belief, Defendant first learned of one or more of the

Pixmarx patents during discussions with Pixmarx, LLC concerning the use of the mark

GEOFILTER between October 2016 and February 2017. At that time Defendant, or its

representative, was aware of www.pixmarx.com, which by October 31, 2016 advertised the

Pixmarx app as allowing users to “ADD GEOFRAMES TO YOUR PHOTOS” and identified the

’689 patent. Over time www.pixmarx.com was updated to identify the other Pixmarx patents.

       77.     Defendant also has pre-suit knowledge of the ’689 patent based on information

sent to Defendant in August 2019. On August 22, 2019, Defendant received a marketing

package describing the Pixmarx patent portfolio. The marketing package provided to Defendant

identified the ’689 patent and explained (in part):

       The PixMarx patent portfolio includes five (5) patent assets, each directed to

       providing downloadable software image geofilters to mobile phone cameras for

       use in real-time, when end-users are taking photographs with mobile phones . . . .


       Each of these patent assets relates to the increasingly widespread and valuable

       practice of providing downloadable software image geofilters that are used in

                                                 18
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                  Page 19 of 21 PageID 417



       mobile phone cameras in real-time to provide instant customization when

       consumers are snapping photographs with their mobile phones.

       78.     Based on its pre-suit knowledge of the ’689 patent and/or the application that

issued as the ’689 patent, Defendant knew (or should have known) that use of Snapchat infringes

claims of the ’689 patent. Alternatively, and to the extent Defendant contends it did not have

knowledge that use of Snapchat infringed the ’689 patent, Defendant was willfully blind to the

fact. Defendant knew that use of Snapchat was likely to infringe the ’689 patent based at least

on the materials sent to Defendant in August 2019 and deliberately ignored the ’689 patent

and/or the proper scope and application of the ’689 patent’s claims to Snapchat.

       79.     Despite having knowledge (or being willfully blind to the fact) that use of

Snapchat infringes the ’689 patent, Defendant has specifically intended (and continues to

specifically intend) for persons who acquire and use Snapchat, including Defendant’s customers

and end consumers, to use Snapchat in a way that results in infringement of the ’689 patent,

including at least claims 1, 6, 8, 10, 12, and 16, and Defendant knew or should have known that

its actions have induced, and continue to induce, infringement.

       80.     Defendant instructs and encourages users to use Snapchat in a manner that

infringes the ’689 patent. For example, Defendant provides users with Snapchat, and

Defendant’s product support webpage (https://support.snapchat.com/en-US/article/face-world-

lenses) provides users with detailed instructions on how to use the “lens” features of Snapchat in

a way that results in infringement of the ’689 patent. Defendant also advertises and promotes

use of Snapchat in a manner that results in infringement of the ’689 patent by publishing

instructional materials online (e.g., Filters and Lenses on Snapchat published by Defendant on

YouTube, available at https://www.youtube.com/watch?v=PN76vow1TUc).



                                                19
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                   Page 20 of 21 PageID 418



        81.     Plaintiff has been damaged as a result of Defendant’s infringing conduct

described in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately

compensates Plaintiff for Defendant’s infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                          WILLFULNESS

        82.     Despite having knowledge of at least the ’662 patent, ’689 patent, and ’601

patent, and knowledge that it is directly and/or indirectly infringing claims of such patents,

Defendant has nevertheless continued its infringing conduct in an egregious manner. The

marketing presentation send to Defendant in August 2019 contained detailed information about

the ’662 patent, ’689 patent, and ’601 patent, including information regarding their scope. Yet

Snap continued to make, test, and use Snapchat in an infringing manner. At the very least, Snap

was willfully blind to the ’662 patent, ’689 patent, and ’601 patent and its application to

Snapchat. For at least these reasons, Snap’s infringing activities have been, and continue to be,

willful, wanton, and deliberate in disregard of Pixmarx’s rights with respect to the ’662 patent,

’689 patent, and ’601 patent, justifying enhanced damages under 35 U.S.C. § 284.

                                          JURY DEMAND

        Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.

                                        PRAYER FOR RELIEF

        Plaintiff asks that the Court find in its favor and against Defendant and that the Court

grant Plaintiff the following relief:

    a. Judgment that one or more claims of the ’873 patent, ’601 patent, ’662 patent, or ’689
       patent have been infringed, either literally and/or under the doctrine of equivalents, by
       Defendant;



                                                 20
 Case 3:20-cv-01157-M Document 17 Filed 08/07/20                Page 21 of 21 PageID 419



   b. Judgment that Defendant account for and pay to Plaintiff all damages and costs incurred
      by Plaintiff because of Defendant’s infringing activities and other conduct complained of
      herein, including an accounting for any sales or damages not presented at trial;

   c. Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing, post-
      judgment royalty because of Defendant’s infringing activities, including continuing
      infringing activities, and other conduct complained of herein;

   d. An award of treble damages pursuant to 35 U.S.C. § 284 for Snap’s willful infringement
      of the ’662 patent, ’689 patent, and ’601 patent;

   e. That Plaintiff be granted pre-judgment and post-judgment interest on the damages caused
      by Defendant’s infringing activities and other conduct complained of herein;

   f. That the Court find this case exceptional under the provisions of 35 U.S.C. § 285 and
      award enhanced damages; and

   g. That Plaintiff be granted such other and further relief as the Court may deem just and
      proper under the circumstances.

DATED: August 7, 2020                       Respectfully submitted,


                                            /s/ Edward R. Nelson III
                                            Edward R. Nelson III
                                            Texas Bar No. 00797142
                                            ed@nbafirm.com
                                            Christopher G. Granaghan
                                            Texas Bar No. 24078585
                                            chris@nbafirm.com
                                            NELSON BUMGARDNER ALBRITTON P.C.
                                            3131 West Seventh Street, Suite 300
                                            Fort Worth, Texas 76107
                                            Telephone: (817) 377-9111


                                            COUNSEL FOR PLAINTIFF PIXMARX IP LLC




                                              21
